        Case 3:18-cv-01865-PG Document 1 Filed 11/13/18 Page 1 of 6



                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO



FRANCISCO PEREZ ABREU; OLGA
FELIX ANCONA AND THEIR LEGAL
CONJUGAL PARTNERSHIP                    CIVIL NO.

PLAINTIFFS

VS.
                                        RETALIATION UNDER ADEA, TORTS
METROPOL HATO REY, LLC &
RESTAURANT METROPOL 3, INC.

DEFENDANTS

                                 COMPLAINT

TO THE HONORABLE COURT:

      COMES NOW, FRANCISCO PEREZ ABREU; OLGA FELIX ANCONA O AND

THEIR   LEGAL   CONJUGAL      PARTNERSHIP,      through    the   undersigned

attorney, who respectfully requests and prays as follows:

                         Jurisdiction and venue

1. This Honorable Court has jurisdiction pursuant to the Age

  Discrimination in Employment Act (ADEA), 29 USC 621; and 28

  USC 1331.

2. Venue   is   proper   as   the    acts     contained   in   the   complaint

  occurred within the District of Puerto Rico.

                                    Parties
       Case 3:18-cv-01865-PG Document 1 Filed 11/13/18 Page 2 of 6



3. Francisco    Pérez;   Olga      Feliz    Ancona    and   their   conjugal

  partnership, are of legal age, married and resident of Calle

  Fernando Garcia Ledesma 623, Urb. Villa Navarra, San Juan, PR.

4. Metropol    Hato   Rey,   LLC   is   a     domestic   limited    liability

  company, which owned and operated the restaurant known as

  Metropol which was located in 124 FD. Roosevelt Avenue, San

  Juan PR.

5. Restaurant Metropol 3, Inc is a domestic corporation which

  owns and operates the restaurant known as Metropol which is

  located in 246 FD Roosevelt Ave. San Juan, PR.

                                    Facts

6. Plaintiff Francisco Pérez was born on November 25, 1956.

7. Plaintiff    Francisco    Pérez      was    a   full-time   employee   of

  Restaurant Metropol 3, Inc from 1988 through December 21,

  2013.

8. On December 20, 2013 plaintiff received a letter from his

  employer whereby his was informed along with the rest of the

  employees, that the Restaurant would close on December 22,

  2013. The communication also informed that staring December

  26, 2013, the Restaurant would re-open in its new location,

  246 FD Roosevelt Ave. San Juan, PR. As part of the relocation,

  the employer would change names as part of a reorganization

  from Restaurant Metropol 3, Inc to Metropol Hato Rey LLC.               Not
         Case 3:18-cv-01865-PG Document 1 Filed 11/13/18 Page 3 of 6



  withstanding the corporate reorganization, the employees would

  receive complete credit for the time of service with the named

  entity.

9. From December 2013 to to present day Francisco Pérez works for

  Metropol Hato Rey, LLC.

10.Restaurant     Metropol       3,   Inc,      transferred     its    assets    to

  Metropol Hato Rey LLC, as part of the change relocation of the

  Restaurant.     At     all   times,   all       employees    as    part   of   the

  reorganization of the restaurant maintained their positions

  within the company.

11.In the year 2010, Restaurant Metropol 3, Inc unilaterally

  reduced Mr. Francisco Pérez weekly hours from 40 pus down to

  35 hours.

12.As part of the change, younger employees where given more

  hours. As a result in the reduction in hours a Mr. Francisco

  Pérez income decreased, not only did he had a reduction in

  fixed income from hourly rates, also a reduction in income

  derived from tips.

13.The   reorganization        performed     by    defendant   was    done   based

  solely on the age of plaintiff, as he and other age protected

  employees suffered a reduction in hours in favor of younger

  and    less   senior    employees.       As     the   restaurant    stated,    the

  younger employees are the future.
         Case 3:18-cv-01865-PG Document 1 Filed 11/13/18 Page 4 of 6



14.Prior to the restaurant changing locations in Hato Rey in

  2013, Mr. Francisco Pérez was assigned a specific working

  station which consisted of at least 5 tables with a capacity

  of at least 20 clients.                   After the change in location, Mr.

  Pérez was not assigned a specific working station, thus served

  tables      on   a    as     needed     basis.       This    change    dramatically

  decreased the amount of tables and clients Mr. Pérez could

  serve in any given day.                 The reason for this change was purely

  done    based        on    the    age   of    plaintiff,     in    favor   a   younger

  employees.         As a result of the decrease in tables, plaintiffs

  have suffered a reduction in income derived from tips.

15.Mr Francisco Pérez maintained a 35 hour work week up until

  march of 2018 when he was again reinstated his full 40 hours

  work week.

                               First Cause of Action

16.Plaintiffs incorporates by reference the averments contained

  in the preceding paragraphs.

17.Due   to    the      ADEA       violations    set   forth    in    the    complaint,

  plaintiffs request back pay staring on the year 2010, when

  defendant        willfully          and   discriminatorily          decreased     Mr.

  Francisco Pérez hourly work weeks from 40 hours to 35 hours.
         Case 3:18-cv-01865-PG Document 1 Filed 11/13/18 Page 5 of 6



18.As    a   result   of   the   defendants    willful    age   discrimination

  plaintiffs seek compensation of economic damages, back pay,

  in an amount no less than $20,000.00.

                           Second Cause of Action

19.Plaintiffs incorporates by reference the averments contained

  in the preceding paragraphs.

20.Plaintiffs invoke the Court’s supplemental jurisdiction so as

  to assert claims under Puerto Rico Law # 100, 29 LPRA 146 et

  seq.

21.Due to defendants willful age discrimination actions towards

  Mr. Francisco Pérez, plaintiffs request double compensation of

  back pay.

                           Third Cause of Action

22.Plaintiffs incorporates by reference the averments contained

  in the preceding paragraphs.

23.Plaintiffs invoke the Court’s supplemental jurisdiction so as

  to assert claims under Article 1802 and 1803 off the Puerto

  Rico Civil Code.

24.Due   to   defendants     willful   age    discrimination     actions,    Mr.

  Francisco Pérez, plaintiffs have suffered emotional distress

  and    mental   suffering.      Plaintiffs    seek     compensation   in   an

  amount no less than $50,000.00.

                           Fourth Cause of Action
       Case 3:18-cv-01865-PG Document 1 Filed 11/13/18 Page 6 of 6



25.Plaintiffs incorporates by reference the averments contained

  in the preceding paragraphs.

26.Plaintiffs seek reasonable attorneys fees in the prosecution

  of its case.

     WHEREFORE    plaintiffs     respectfully       requests      that   this

Honorable Court enter judgment in their favor as follows:

A. Order   defendants   remedy   plaintiffs   for    the   lost    earnings,

  backpay, in an amount no less than $20,000.00;

B. Indemnify plaintiffs for their emotional distress and mental

  suffering in an amount no less than $50,000.00;

C. Enter judgment doubling lost earnings and future earnings as

  per state law;

     It is hereby certified that the foregoing motion was filed

with the Clerk of the Court and notified to the parties, via the

CM/ECF system of the Court.

     Respectfully Submitted in San Juan, Puerto Rico, this 13th

of November of 2018.


                                      S/Javier A Rivera-Vaquer
                                      USDC-PR No. 225809

                                      JOSE A RIVERA-CORDERO
                                      JAVIER A RIVERA-VAQUER
                                      PO BOX 192376
                                      SAN JUAN, PR 00919-2376
                                      TEL (787) 759-3634
                                      FAX (787) 200-9572
                                      EMAIL:rimerico@gmail.com
